Citation Nr: 1126633	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  06-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a herniated nucleus pulposus L5-S1 and laminectomy L4-L5, current rated as 40 percent disabling.

2.  Entitlement to an initial rating greater than 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy.

4.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004, March 2004, February 2005, and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified at a December 2007 hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.  

In a June 2005 statement, the Veteran indicated his disagreement with the January 2004 rating decision denying an increased rating for his service-connected right shoulder disorder.  Because the June 2005 statement was not received by VA within one year of the notice of the January 2004 rating decision, it is not a timely notice of disagreement.  38 C.F.R. § 20.200.  But as the Veteran argues that the rating assigned to his service-connected right shoulder disorder should be increased, and because VA must liberally construe all documents filed by a claimant, the Board finds that the June 2005 statement constitutes a new claim for an increased rating for his service-connected right shoulder disorder.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Although this issue has been raised by the record, it has not been adjudicated by the RO.  Because the Board does not have jurisdiction over it, it is referred to the RO for development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal was remanded by the Board in October 2007 so that his Board hearing could be scheduled; as noted above, his hearing was conducted by the undersigned in December 2007.  The appeal was again remanded in May 2008.  In pertinent part, the Board directed that the RO notify the Veteran of certain regulations as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); that letter was sent in June 2008.  The May 2008 Remand also directed the RO to obtain outstanding VA and private treatment records; this was accomplished in July 2008 and October 2009 (VA records) and September 2009 (private records).  

The May 2008 Remand also requested that the RO schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability; that examination was conducted in November 2008.  However, the examination is inadequate for VA purposes.  The Veteran testified at his December 2007 Board hearing that he experienced bladder, bowel, and erectile dysfunction, which had begun after he aggravated his service-connected lumbar spine disability in 2007.  Other treatment records, to include private and VA treatment records dated from May 2007 through September 2007, and an October 2009 VA outpatient treatment record, also reveal complaints of these symptoms.  But the November 2008 VA examiner did not address any of these complaints, or comment as to the likelihood that they were etiologically related to the Veteran's lumbar spine disorder.  Because the examination is inadequate, a new VA examination is required.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The November 2008 VA spine examination report noted that the Veteran was "unable to work.  He had a job [in] logistics.  He was unable to hold down this job because of his back condition."  Thus, the question of TDIU is raised by the record, and it is appropriate for the Board to address this matter.

While there is evidence of unemployment due to service-connected disabilities, the record does not contain an opinion as to whether the Veteran's service-connected disabilities alone, and not in conjunction with his nonservice-connected disabilities, make him unemployable for VA purposes.  An award of TDIU must be based on whether the Veteran is unemployable due to his service-connected disabilities, to include in capacities other than the one(s) in which he most recently worked.  As such, a VA opinion as to the Veteran's employability must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA spine and neurological examinations to determine the current severity of his service-connected lumbar spine disorder.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's lumbar spine disorder must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether there is any evidence of favorable or unfavorable anklyosis of the spine, and determine the range of motion of the cervical and lumbar spines, in degrees, noting by comparison the normal range of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable anklyosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable anklyosis due to pain on use or during flare-ups.

The examiner must also comment as to whether any of the Veteran's reported neurological complaints, to include bladder dysfunction, bowel dysfunction, and erectile dysfunction, are at least as likely as not (50 percent or greater probability) caused by or otherwise related to the Veteran's lumbar spine disorder.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

2.  Schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and postservice medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  A complete rationale must be provided for any opinions expressed.  The report must be typed.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  After undertaking the development above, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


